Citation Nr: 1143986	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 1966 to June 1986.  He died in October 2006.  The Appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2008, the Appellant submitted additional evidence and did not waive her right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.903, 20.1304 (2011).  However, as will be discussed below, since the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC), so a waiver is not needed because the RO/AMC will have opportunity to consider this additional evidence regardless.


REMAND

Preliminarily, on remand, the RO/AMC needs to send the Appellant-widow additional notice to comply with the Veterans Claims Assistance Act (VCAA), and, in particular, the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that for Dependency and Indemnity Compensation (DIC) benefits, including claims for cause of death, VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 


A VCAA notice letter was sent to the Appellant in February 2007, around the time the Court issued its decision in Hupp, but apparently before that decision was disseminated.  And while this notice letter generally addresses what is required to establish entitlement to service connection for cause of death, it is not responsive to her specific contention regarding the Veteran's terminal cancer being related to his military service and, in particular, to his presumed exposure to Agent Orange in Vietnam.  The letter does not mention his service-connected disabilities at the time of his death - namely, the residuals of a right pelvis fracture and right foot laceration, each rated as 0-percent disabling, so noncompensable.  The Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  The Appellant therefore has not received this required Hupp notice, and must before deciding the appeal of her cause-of-death claim.

The Appellant contends the Veteran's fatal non small cell lung cancer was the result of manifestations of lung disease that began during his period of military service, and also presumptively due to his exposure to Agent Orange in Vietnam.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or presumptively incurred in service, or that was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

According to the certificate of death, the Veteran died in October 2006 of non small cell lung cancer of 2 years duration.  The death certificate indicates that tobacco use contributed to his death, and that he died at a hospice and palliative care facility.  

The Veteran's service treatment records (STRs) include an April 1986 retirement chest X-ray showing a bilateral interstitial prominence, declared as probably chronic and unchanged from September 1985.  His STRs are otherwise not pertinent.  He retired from the military in June 1986.

During a VA medical examination a short time later, in October 1986, he reported exposure to asbestos while working aboard naval ships for 20 years.  A chest X-ray was limited to some minimal apical pleural thickening.  A history of asbestos exposure on Navy ship was among the diagnoses.  

The interim record includes a June 1988 private cytologic report showing the Veteran had mild-to-moderate metaplastic atypia.  Follow-up medical care was recommended, and it was mentioned that moderate dysplasia may progress to malignancy.  

In support of the Appellant's claim are January and May 2007 statements from a private oncologist, Dr. T., who reported following the Veteran for carcinoma of the lung and reviewing the June 1988 cytology report.  Dr. T. concluded it was possible the Veteran was exposed to Agent Orange during his service, although this doctor understood that such exposure could not be definitively documented.  He also stated that it apparently had been confirmed the Veteran did have asbestos exposure during his military service.  So this doctor determined it was quite possible and well known that moderate dysplasia noted previously led to the Veteran's lung cancer.  In the successive reports this doctor added first that it was at least as likely and then more likely than not the Veteran's lung disease began prior to his discharge from the military, and that the lung cancer was related to his military service.  

Regarding asbestos exposure, there is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  Persons with asbestos exposure do have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).  However, contrary to Dr. T's assertion concerning the Veteran's purported asbestos exposure, there has been no confirmation he was exposed to asbestos during his service, nor is there any specific medical evidence, even from Dr. T, himself, that asbestos exposure was related to or played any substantive role in the Veteran's eventual death.

Regarding claimed exposure to Agent Orange, a Veteran who during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea). 38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, however, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97.


In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001).  What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The Manual does note an exception regarding Veterans who served as a coxswain.  

To try and establish the Veteran's exposure to Agent Orange, the widow-Appellant has submitted photographs the Veteran supposedly took off the shore of Vietnam, although she is uncertain of the exact dates these photographs were taken.  She also submitted a copy of the Humanitarian Service Medal he received for his service, presumably during this time in question.  But while his service personnel records show he had sea service, they are entirely unremarkable for any indication he had foreign sea service, including service in the Republic of Vietnam or inland waterways.

There is, however, at least some evidence of lung pathology shown on X-ray during the examination the Veteran had in anticipation of his retirement from service.  Whether this evidence is ultimately significant remains unclear, including specifically in terms of any potential relationship to his eventual death.

The Board is precluded from reaching its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Also, the record includes positive evidence in the form of medical opinions from a private treating oncologist, Dr. T., linking the Veteran's lung cancer to his military service.  However, Dr. T., also simultaneously assumes the Veteran had exposure to Agent Orange and asbestos while in service, assumptions that are not supported by the record.  Further, as the RO explained in the April 2007 decision at issue denying this claim, Dr. T's opinion also does not address the Veteran's tobacco use as contributing to his death, as verified by his death certificate.  For a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic tobacco use (smoking).  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  This statute and regulation, however, do not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

So given the medical evidence, particularly the chest X-ray near the conclusion of the Veteran's service, and the medical opinion seemingly linking his terminal cancer to his service, albeit perhaps on unsubstantiated bases, the Board finds that a medical nexus opinion is needed to fairly decide this appeal.  Also, there is a dearth of terminal records or medical records preceding the Veteran's death, including those from the hospice where he expired that should be included in the record.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Send the Appellant a VCAA notice letter to comply with the Court's holdings in Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

2.  Ask the Appellant to complete and return the necessary authorization form (VA Form 21-4142) for VA to obtain any additional, potentially relevant, medical treatment or terminal records, say, for the three years immediately preceding the Veteran's death in October 2006, so since October 2003, including any records from the hospice facility where he resided at the time of his death.

Obtain all identified records not currently in the file.  Document these efforts and notify the Appellant if, after sufficient attempts, it is determined the records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(e).

3.  After completing the above requested development, obtain a medical nexus opinion - preferably from an oncologist, concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's terminal lung cancer was the result of his military service, to include consideration of his claimed exposure to asbestos and Agent Orange, the impact of his reported tobacco use as documented on his certificate of death, and the January and May 2007 medical opinions from Dr. T.

To facilitate making this important determination of causation, the physician designated to provide this opinion must review the claims file for the Veteran's pertinent medical and other history, including a complete copy of this remand.  This physician also much discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


4.  Then readjudicate the Appellant's cause-of-death claim in light of the additional evidence.  If this claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


